DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicants' arguments, filed September 27, 2022, have been fully considered but they are not deemed to be fully persuasive.  The following rejections and/or objections constitute the complete set presently being applied to the instant application.

Specification

The disclosure was objected to because of the following informalities: trade names or marks used in commerce were present in the specification and were not properly formatted. While the specification was amended in the response filed September 27, 2022, only a portion of the necessary changes were made. As indicated in the June 30, 2022 Office Action, not only do trade names or marks used in commerce have to be capitalized wherever they appear, they much also be accompanied by generic terminology. No generic terminology has been added to the specification in the amended specification. This also means that the specification is objected to because there is no antecedent basis in the specification for “10-acetyl-3,7-dihydroxyphenoxazine” recited in amended claim 7, which is an IUPAC name for the material AMPLEX RED®.
Therefore, the specification remains objected to due to improper formatting of the trade names or marks used in commerce and a lack of antecedent basis for the claimed subject matter.
Appropriate correction is required.

Claim Rejections - 35 USC § 112 – Indefiniteness

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 8, 10, 12 and 13 were rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. This rejection is MAINTAINED for the reasons of record set forth in the Office Action mailed June 30, 2022 and those set forth herein.
These claims were rejected as being indefinite in the Office Action mailed June 30, 2022 and the amendments to the claims have not fully addressed these issues to determine the metes and bounds of the present claims.
The amendments partially addressed the issues raised previously but the metes and bounds of claim 7 cannot be sufficiently defined. Factors such as the lighting conditions and the particular person observing will impact how much ROS reacting with the AMPLEX RED® ROS detectable reagent is required to generate the required visual detection of the color change in mat infused with the AMPLEX RED®. The reaction of a small number ROS with the ROS detectable agent would generally not be sufficient to generate a visual change of the mat that could be visually detected but how much reaction would be required for visual detection will vary from individual to individual or depending on the lighting conditions used to observe the color change. So while the use of this visual detection to determine the need for a dressing change has been deleted from claim 7, the issue with the metes and bounds of the step requiring visually detecting a change in the color of the nanofibrous mat remains. The dependent claims fall therewith. Please clarify.

Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. This rejection is MAINTAINED for the reasons of record set forth in the Office Action mailed June 30, 2022 and those set forth herein.
Claim 12 was previously rejected as indefinite and the amendments to claims address some but not all of the issues. 
The remaining issue is that a change in color to indicate the presence of ROS is still required, and “visually detecting” such changes is arguably the most problematic methods of detecting a color change. Additionally, claim 12 requires a “purple” color, with what is called purple varying from one observer to another. A review of the art found that most us spectrometry (UV-VIS or fluorescence) with AMPLEX® RED and such methods do not requiring labeling of the color generated. The instant specification notes that AMPLEX® RED generates a pink/purple color (e.g., ¶ [0060] of the PGPub of the instant application). It is not clear if this means there is a sequence to the color change (e.g., first pink then purple as the observed ROS levels increase) or that the color generated is a mix of pink and purple and the intensity changed over time but not the color. If pink but not purple is observed, is the same action still required?
Please clarify.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 7, 8, 10, 12 and 13 were rejected under 35 U.S.C. 103 as being unpatentable over Burnet et al. (WO 2017/173069) in view of Min et al. (Scientific Reports, 2017), Wlaschek et al. (Wound Rep Reg, 2005) and Grivennikova et al. (Redox Biol, available online April 14, 2018). This rejection is MAINTAINED for the reasons of record set forth in the Office Action mailed June 30, 2022 and those set forth herein.
Applicants traverse this rejection on the grounds that the wound dressings of Burnet are comprised of different layers with a reactive layer with one or more dyes or reagents being separate from the wound contacting layer. The instant claims enumerate a wound dressing not having multiple different layers and one in which the entire wound dressing is impregnated (infused) with a detection reagent, which is also not just present in one layer. Min is used only for the use of silk fibroin in a mat and Wlaschek et al. for the disclosure that enhanced ROS concentrations, particularly in chronic wounds, can impede healing and Grivennikova et al. for the disclosure that AMPLEX® RED can be used to detect ROS. There is no motivation to completely change the structure and invention of Burnet to eliminate the different layers and substitute that with the claimed wound dressing to arrive at predictable results without the benefit of Applicant’s specification.
These arguments are unpersuasive. The instant claims positively recite an electrospun fibrous mat infused with AMPLEX® RED but do not exclude the presence of additional layers in a wound dressing, and as exemplified in dependent claim 13, can be a component of an adhesive bandage or wound dressing that require additional elements such as an adhesive. Nothing in the claims requires that the entirety of the applied composition be impregnated with the ROS detectable reagent since additional elements other than the infused (not impregnated) electrospun nanofibrous mat element. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). The rejection is not predicated on eliminating layers in the dressings of Burnet et al. but rather that the reagent layer of the wound dressing of Burnet et al. can be made in a manner as taught by Min et al. using electrospun silk nanofibers. Such silk nanofibers can stably contain dyes in the optical transparent silk matrix and a dye such as AMPLEX® RED would allow for assaying ROS levels. Inclusion of the color changing, ROS detecting agent containing electrospun nanofibrous mat in the wound dressing of Burnet et al. would allow for detection of ROS, which is an analyte of interest for wounds as taught by Wlaschek et al. While not used in the reagent layer of Burnet, silk is compatible with wounds and can be present in the dressings of Burnet. Therefore the person of ordinary skill in the art would have a reasonable expectation of success in preparing a reagent layer from electrospun nanofibrous silk that contains the dye AMPLEX® as the reagent to assay ROS levels that can be observed using the visible color change that occurs upon reaction with ROS at the wound site.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nissa M Westerberg whose telephone number is (571)270-3532. The examiner can normally be reached M - F 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Nissa M Westerberg/Primary Examiner, Art Unit 1618